DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (WO 2016/021301 A1).
Regarding claim 1, Yoshida discloses a panel connector (114, Fig. 3) for joining a first panel (112) and a second panel (104, 104a), the panel connector comprising:
a body (128) and a head (118);
the body (128) having a body length, a body width, and a body thickness (Fig. 3-4);
the head (118) having a head length, a head width, and a head thickness (Fig. 3-5);
the body (128) width decreasing along the body length (Fig. 5, the body width tapers towards the top of the body);
the body (128) forming a tapered shape (Fig. 4) for insertion into a tapered slot (130) in the first panel (112, Fig. 3);
the tapered shape (128, Fig. 3) preventing the body from sliding out of the tapered slot (130) in the first panel (112);
the head (118) protruding from the body (Fig. 3-4);
the head including an overhang (136), the overhang protruding in a direction perpendicular to the body (Fig. 5);
the head for insertion into a T-slot in the second panel (Fig. 5);
whereby the panel connector (114) joins the first panel (112) and the second panel (104a), maintaining an orientation of the first panel with respect to the second panel (Fig. 3).
Regarding claim 2, Yoshida discloses that the body (128) is substantially V-shaped, generally narrowing away from the head (Fig. 4).
Regarding claim 4, Yoshida discloses that the head (118) width is greater than the body (128) width (Fig. 3-4).
Regarding claim 5, Yoshida discloses a projecting rib (126);
the projecting rib (126) protruding outwardly from the body (Fig. 4);
the projecting rib (126) being narrower than the body (128, Fig. 4);
whereby when installed, the body locks into a wide slot section of the first panel, and the projecting rib (126) locks into a narrow slot section (130), thus preventing the panel connector from popping out of the first panel (Page 4, lines 182-185).
Regarding claim 6, Yoshida discloses a locking tab (132) joined to the body (128);
the locking tab (132) interfacing with a tab depression (142) in the first panel (112, Fig. 6);
the locking tab (132) preventing the panel connector from sliding out of the tapered slot (Page 4, lines 187-191);
whereby the panel connector is installed by sliding into the tapered slot, the locking tab snaps into the tab depression, and a reverse-sliding motion is avoided (Page 4, lines 187-191).
Regarding claim 7, Yoshida discloses a locking tab (132) joined to the body (128);
the locking tab (132) interfacing with a tab depression (142) in the first panel (112, Fig. 6);
the locking tab (132) preventing the panel connector from sliding out of the tapered slot (Page 4, lines 187-191);
whereby the panel connector is installed by sliding into the tapered slot, the locking tab snaps into the tab depression, and a reverse-sliding motion is avoided (Page 4, lines 187-191).
Regarding claim 8, Yoshida discloses a connector (114) for connecting a first panel (112) and a second panel (104, 104a), the connector comprising:

the body tapering along its length (Fig. 4), the body shaped to fit into a tapered slot in the first panel (112, Fig. 3);
a head (118);
the head including one or more perpendicular overhangs (136) that increase a height of the head (Fig. 5);
the one or more overhangs (136) locking the head into a slot (116) in the second panel (104, Fig. 5);
the head (118) protruding away from the body (Fig. 3-4);
whereby the connector spans the first panel and second panel (Fig. 3), holding the first panel and second panel in a fixed position (Abstract).
Regarding claim 9, Yoshida discloses that the body (128) is substantially V-shaped, narrowing away from the head (Fig. 4).
Regarding claim 11, Yoshida discloses that the head (118) width is greater than a body (128) width (Fig. 3-4).
Regarding claim 12, Yoshida discloses a projecting rib (126);
the projecting rib (126) protruding outwardly from the body (Fig. 4);
the projecting rib (126) being narrower than the body (128, Fig. 4);
whereby when installed, the body locks into a wide slot section of the first panel, and the projecting rib (126) locks into a narrow slot section (130), thus preventing the panel connector from popping out of the first panel (Page 4, lines 182-185).
Regarding claim 13, Yoshida discloses a locking tab (132) joined to the body (128);
the locking tab (132) interfacing with a tab depression (142) in the first panel (112, Fig. 6);
the locking tab (132) preventing the panel connector from sliding out of the tapered slot (Page 4, lines 187-191);

Regarding claim 14, Yoshida discloses a locking tab (132) joined to the body (128);
the locking tab (132) interfacing with a tab depression (142) in the first panel (112, Fig. 6);
the locking tab (132) preventing the panel connector from sliding out of the tapered slot (Page 4, lines 187-191);
whereby the panel connector is installed by sliding into the tapered slot, the locking tab snaps into the tab depression, and a reverse-sliding motion is avoided (Page 4, lines 187-191).
Regarding claim 15, Yoshida discloses a connector (114) for joining a first panel (112) and a second panel (104, 104a), the connector comprising:
a first section (126, 128) that slides into a routed depression (130), the routed depression in the first panel (112);
a second section (118) that slides into a T-slot (116, Fig. 5);
the T-slot (116) in the second panel (104, Fig. 5);
whereby the connector (114) holds the first panel (112) in a position with respect to the second panel (104, Fig. 3).
Regarding claim 16, Yoshida discloses that the first section (128) is substantially V-shaped, narrowing away from the second section (Fig. 4).
Regarding claim 18, Yoshida discloses a projecting rib (126);
the projecting rib (126) protruding outwardly from the first section (Fig. 4);
the projecting rib (126) being narrower than the first section (128, Fig. 4);
whereby when installed, the first section locks into a wide slot section of the first panel, and the projecting rib (126) locks into a narrow slot section (130), thus preventing the connector from popping out of the first panel (Page 4, lines 182-185).
Regarding claim 19, Yoshida discloses a locking tab (132) joined to the first section (128);
the locking tab (132) interfacing with a tab depression (142) in the first panel (112, Fig. 6);
the locking tab (132) preventing the connector from sliding out of the routed depression (Page 4, lines 187-191);
whereby the connector is installed by sliding into the routed depression, the locking tab snaps into the tab depression, and a reverse-sliding motion is avoided (Page 4, lines 187-191).
Regarding claim 20, Yoshida discloses a locking tab (132) joined to the first section (128);
the locking tab (132) interfacing with a tab depression (142) in the first panel (112, Fig. 6);
the locking tab (132) preventing the connector from sliding out of the routed depression (Page 4, lines 187-191);
whereby the connector is installed by sliding into the routed depression, the locking tab snaps into the tab depression, and a reverse-sliding motion is avoided (Page 4, lines 187-191).

Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henke (DE 202014100089).
Regarding claim 1, Henke discloses a panel connector (16) for joining a first panel (12) and a second panel (10), the panel connector comprising:
a body (20) and a head (32);
the body (20) having a body length, a body width, and a body thickness (Fig. 1-4);
the head (32) having a head length, a head width, and a head thickness (Fig. 1-4);
the body (20) width decreasing along the body length (Fig. 4, the body width tapers in a way where it gets wider from the head);

the tapered shape (20, Fig. 4) preventing the body from sliding out of the tapered slot (14) in the first panel (12);
the head (32) protruding from the body (Fig. 1-4);
the head including an overhang (Perpendicular profiling of 32, Fig. 4), the overhang protruding in a direction perpendicular to the body (Fig. 1 and Fig. 4);
the head for insertion into a T-slot (Counter bore and slot in which 32 is inserted form a T shape) in the second panel (10, Fig. 4);
whereby the panel connector (16) joins the first panel (12) and the second panel (10), maintaining an orientation of the first panel with respect to the second panel (Fig. 4).
Regarding claim 3, Henke discloses that the body (20) is substantially V-shaped, generally widening away from the head (Fig. 4).
Regarding claim 8, Henke discloses a connector (16) for connecting a first panel (12) and a second panel (10), the connector comprising:
a body (20);
the body tapering along its length (Fig. 4), the body shaped to fit into a tapered slot (14) in the first panel (12, Fig. 4);
a head (32);
the head including one or more perpendicular overhangs (Perpendicular profiling of 32, Fig. 1 and Fig. 4) that increase a height of the head (Fig. 4);
the one or more overhangs (Perpendicular profiling of 32) locking the head into a slot (36) in the second panel (10, Fig. 1 and Fig. 4);
the head (32) protruding away from the body (Fig. 1-4);
whereby the connector spans the first panel and second panel (Fig. 1-4), holding the first panel and second panel in a fixed position (Fig. 2 and Fig. 4).
Regarding claim 10, Henke discloses that the body (20) is substantially V-shaped, generally widening wider away from the head (Fig. 4).
Regarding claim 15, Henke discloses a connector (16) for joining a first panel (12) and a second panel (10), the connector comprising:
a first section (20) that slides into a routed depression (14), the routed depression in the first panel (12);
a second section (32) that slides into a T-slot (Counter bore and slot in which 32 is inserted form a T shape, Fig. 4);
the T-slot (Fig. 4) in the second panel (10);
whereby the connector (16) holds the first panel (12) in a position with respect to the second panel (10, Fig. 4).
Regarding claim 17, Henke discloses that the first section (20) is substantially V-shaped (Fig. 4), generally widening away from the second section (32).
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619